Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 18, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  146786 (5)




  RICO MENEFEE,

                Plaintiff,

  v                                                                  SC: 146786
                                                                     AGC: 0312-99
  ATTORNEY GRIEVANCE COMMISSION,

             Defendant.
  ___________________________________

               On order of the Chief Justice, plaintiff’s motion for reconsideration of the
  order of March 5, 2013 is denied because does not appear that it was entered erroneously.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 18, 2013                     _________________________________________
          jam                                                                   Clerk